Citation Nr: 0602459	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether an overpayment of educational assistance benefits 
in the calculated amount of $755.56 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the calculated amount of 
$755.56.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 determination of the 
Department of Veterans Affairs (VA) Education Officer in 
Muskogee, Oklahoma, that the veteran had been overpaid 
educational assistance benefits.  The Regional Office (RO) in 
Portland, Oregon, services the veteran's claims.

The Board first considered this appeal in September 2004 and 
determined that an overpayment in the amount of $755.56 had 
been properly created.  The Board also remanded the issue of 
entitlement to waiver of repayment of the calculated 
indebtedness of $755.56.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in August 2005, the Court granted the Secretary's 
Motion for Remand on the grounds that the Board had not 
properly addressed arguments put forth by the veteran.  The 
Secretary's Motion also contained a request to remand the 
issue of entitlement to waiver of the debt in question so 
that the Board could address the merits of that claim, if 
perfected by the veteran, as intertwined with the issue of 
validity of creation.  As such, the Board's decision with 
respect to the issues set forth on the title page of this 
decision were vacated and remanded to the Board for further 
consideration.

The issue of entitlement to waiver is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran enrolled in a full-time program of 
undergraduate education at the University of Oregon for the 
period from September 30, 2002, to June 13, 2003.

3.  Upon receipt of a certification of enrollment from the 
University of Oregon, VA paid the veteran educational 
assistance benefits at the full-time student rate in the 
amount of $4,041.10, for enrollment from September 30, 2002, 
to December 31, 2002.

4.  In January 2003, the University of Oregon certified that 
the veteran had not been enrolled at the institution since 
December 13, 2002, and was not enrolled to participate in the 
winter 2003 quarter.

5.  The veteran is not entitled to receive payment of 
educational assistance for the entire month of December 2002 
because his enrollment in educational classes did not 
continue past December 13, 2002.

6.  The RO retroactively terminated the veteran's educational 
assistance benefits as of his last day of attendance, 
December 13, 2002.

7.  An overpayment was created by the veteran's receipt of 
educational assistance for December 14, 2002, to December 31, 
2002, days that he was not enrolled in classes.

8.  Educational assistance for December 2002 was paid at the 
rate of $43.01 per day.




CONCLUSION OF LAW

An overpayment of educational assistance benefits in the 
calculated amount of $755.56 was properly created.  38 
U.S.C.A. §§ 3002, 3014, 3685 (West 2002); 38 C.F.R. §§ 
21.7120, 21.7130, 21.7140, 21.7144, 21.7152 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal as the 
statute at issue is Chapter 30 of Title 38 of the United 
States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Accordingly, the veteran was not given notice of the 
VCAA during the course of his appeal and this matter is 
properly before the Board for adjudication.

The veteran asserts that an overpayment of educational 
assistance was not properly created because (1) he was given 
misinformation by recruiters regarding the educational 
programs of the Armed Services, (2) letters from VA with 
respect to the amounts to be received were misleading because 
they set out monthly rates instead of daily rates and/or the 
exact amount to be paid to this veteran, and (3) VA lost 
paperwork for approval in a work-study program.  The veteran 
testified before the Board in March 2004 and stated in 
numerous letters to VA that he became so frustrated as a 
consequence of only receiving $41 dollars in educational 
assistance for the month of September 2002, and due to his 
having to deal with lost paperwork for a work-study program 
that he became unable to focus on studies at the University 
of Oregon in the fall of 2002.  He stated that, as a result 
of his frustrations, he became unable to focus on his school 
work, failed several classes, and decided not to enroll in 
the winter 2003 quarter because his grade point average fell 
below 2.0.  



The veteran fully acknowledges that he did not attend the 
University of Oregon, or 
any other approved educational classes, after December 13, 
2002, and that he did not enroll in classes for anytime after 
the fall 2002 quarter.  He testified before the Board that he 
knew VA would reduce his educational assistance due to his 
change enrollment status, but when notified of the 
overpayment amount, he was confused by the varying amounts 
that were reported in VA correspondence.  The veteran 
specifically asserts that if there is a valid debt at all, 
the entire debt created should be no more than $377.78.

A review of the record shows that in July 2002, an official 
from the University of Oregon certified that the veteran had 
enrolled as a full-time undergraduate and was to complete 12 
credit hours per session from September 2002 to June 2003.  
As such, in August 2002, VA notified the veteran that he had 
been awarded Chapter 30 educational assistance benefits based 
on his reports of attending school full time.  He was 
notified that he was to receive benefits at a monthly rate of 
$1,233.33, beginning and ending on September 30, 2002, and at 
a monthly rate of $1,333.33, beginning on October 1, 2002, 
and ending on June 13, 2003.  The veteran was also advised 
that benefits were not payable for a course from which he 
withdrew or a course in which he received a grade that did 
not count towards graduation, and that it was his 
responsibility to promptly inform the school and VA of any 
changes in his enrollment.

In December 2002, an official from the University of Oregon 
contacted VA and advised that the veteran had completed only 
8 units from September 30, 2002, to December 13, 2002, with 
grades that counted towards his graduation.  The statement 
also showed that the student would attend all subsequent 
enrollment periods as previously certified.  

In a January 2003 letter, VA advised the veteran that his 
educational assistance benefits had been reduced based on the 
certification from the University of Oregon.  Specifically, 
he was advised that his monthly rate of $1,233.33 for a full-
time student, beginning and ending on September 30, 2002, had 
been reduced to $616.67 for a part-time student, and that his 
monthly rate of $1,333.33 for a full-time student, beginning 
on October 1, 2002, and ending on January 5, 2003, had been 
reduced to $666.67 for a part-time student.  The veteran was 
advised that he could be restored to full-time status upon 
submitting a statement explaining why he received grades that 
would not count toward graduation.  The January 2003 letter 
also served as a determination that the retroactive reduction 
resulted in an overpayment of benefits in the amount of 
$2,020.54, which was subject to repayment.  This amount is 
the difference between payment of the full-time student rate 
and the part-time student rate, i.e., overpayment of $20.55 
for September 30, 2002; overpayment of $1,999.99 for October 
1, 2002, through December 31, 2002.

In a profanity-laced January 2003 letter, the veteran 
indicated that he did not believe he should have to repay the 
debt at issue.  Specifically, he claimed that he had been 
misled by the August 2002 award letter advising that he was 
to be paid a rate of $1,233.33 for September, that he thought 
he was to be paid the entire monthly amount for September 
instead of just the daily rate for the one day that he was 
enrolled in classes during that month.  He also indicated 
that he had applied for a work-study program in the first 
week of school, but had not received approval as a result of 
VA losing his paperwork.  For these reasons, he indicated 
that he did not have enough money to cover his obligations 
and his academic performance suffered.  In several 
subsequent, similarly colorful communications, the veteran 
reiterated his contentions and demanded that any overpayment 
created be waived because of VA's incompetence and misleading 
correspondence.  The veteran's correspondence was interpreted 
as both a notice of disagreement with respect to the creation 
of the debt and as a request for waiver of repayment of the 
indebtedness.

In January 2003, an official from the University of Oregon 
contacted the RO and advised that the veteran had failed to 
enroll for winter 2003 classes and had not attended classes 
since December 13, 2002.

In an April 2003 letter, a VA Education Officer explained to 
the veteran how the educational assistance debt at issue had 
been created.  She indicated that although the veteran had 
been paid at the full-time student rate for the period from 
September 30, 2002, to December 31, 2002, his school had 
subsequently reported that he had received grades for 4 hours 
that would not count towards his graduation and, as a 
consequence, he was not considered to be a full-time student 
during that period.  Based on the school report of only 8 
remaining hours of qualifying coursework and no additional 
enrollment, VA reduced the veteran's educational assistance 
benefit to the part-time student rate for the period from 
September 30, 2002, to December 13, 2002, and stopped all 
assistance as of the date he withdrew from school.  The RO 
indicated that this retroactive reduction resulted in a total 
overpayment in the amount of $2,398.32.  An audit worksheet 
attached to the correspondence shows that the veteran was 
paid $4,041.10, but was only entitled to receive $1,642.79, 
thus creating an overpayment in the amount of $2,398.31.  The 
audit worksheet clearly shows that this amount was calculated 
based on entitlement to educational assistance from September 
30, 2002, to December 13, 2002, and not through December 31, 
2002.

VA correspondence dated in April 2003 also advised the 
veteran that he could not pursue an appeal with respect to 
the validity of the creation of the debt at the same time 
that he was pursuing a request for waiver of that debt.  
Thus, in April 2003, the veteran submitted that he wanted to 
proceed with the waiver request and withdraw his notice of 
disagreement.  He submitted a financial status report at that 
time.  

In an April 2003 decision, VA's Committee on Waivers and 
Compromises (the Committee) denied the veteran's request and 
determined that a total indebtedness of $2,398.32 was to be 
recouped.  Interestingly, the VA Education Officer sent a 
letter to the veteran advising that due to his explanation 
for not making passing grades during his fall 2002 quarter, 
he was restored to full-time status for the time period of 
September 30, 2002, to December 13, 2002, and the only amount 
that he was overpaid was the educational assistance paid for 
the days that he did not attend classes, December 14, 2002, 
to December 31, 2002.  The veteran was advised that the 
overpayment amount was $755.56.

In June 2003, the veteran asserted his continued disagreement 
with the creation of the debt.  A July 2003 Report of Contact 
reflects the veteran's desire to continue with an appeal of 
only the issue of validity of the debt.  As such, a Statement 
of the Case was issued with respect to this issue only.  The 
veteran perfected only his appeal of the creation issue and 
clearly voiced his understanding of the limited scope of this 
appeal before the Board in March 2004, as did his 
representative.

As stated above, the veteran asserts that if a debt was 
properly created it should be no more than $377.78.  He 
submitted a calculation showing that he came to this 
conclusion by looking at the difference between the two 
figures given to him in VA correspondence-$2,398.32 and 
$2,020.54.  The veteran did not address why he thought this 
was the appropriate calculation other than to say that the 
difference between the two amounts, $377.78, is the amount 
that was paid after December 13, 2002.  His submits no 
discussion in all of his lengthy correspondence of the fact 
that the $2,398.32 and $2,020.54 figures were based on 
calculations of part-time student rates, rates that he 
requested not be applied to his case and rates that were not 
paid to him by VA.

VA shall pay to each individual entitled to basic educational 
assistance who is pursuing an approved program of education, 
an educational assistance allowance to help meet in part, the 
expenses of such individual subsistence, tuition, fees, 
supplies, books, equipment and other educational costs.  See 
38 U.S.C.A. §§ 3002, 3014(a); 38 C.F.R. §§ 21.7120, 21.7130.  
An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7140.  An educational 
institution must certify an individual's enrollment before he 
may receive educational assistance.  See 38 C.F.R. §§ 
21.7140, 21.7152.

Whenever VA finds that an overpayment has been made to an 
eligible person receiving educational assistance, the amount 
of such overpayment of educational assistance benefits paid 
to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 
3685; 38 C.F.R. § 21.7144.

The Board notes that a threshold requirement for receiving 
educational assistance from VA is actual attendance in a 
program of training and that the veteran fully acknowledges 
that he did not attend any classes after December 13, 2002.  
Thus, given the evidence as outlined above, the Board finds 
that a debt in the amount of $774.18 was properly created as 
this is the amount overpaid at the rate of a full-time 
student for 18 days in December 2002.  Specifically, the 
veteran was paid $4,041.10 for enrollment as a full-time 
student from September 30, 2002, to December 31, 2002; the 
daily full-time student rate for educational assistance in 
December 2002 was $43.01; this amount is calculated based on 
31 days paid at the monthly rate of $1,333.33.  The Board 
agrees with the veteran that some of the calculations in this 
case are rather confusing.  In fact, it is unclear how the 
amount of $755.56 was calculated.  Because the amount for 
which VA seeks recoupment is more beneficial to the veteran 
($755.56 rather than the accurately calculated amount of 
$774.18) and the veteran has been on notice of the $755.56 
indebtedness for quite some time, the Board finds that it is 
reasonable to find that only the calculated amount of $755.56 
is the validly created indebtedness.

As instructed in the Court's remand in this case, the Board 
has addressed the various dollar amounts that have been 
reported in this case.  In summary, the amount of $2,020.54 
is not a validly created debt as this figure was determined 
by VA when it appeared that the veteran should have only been 
paid educational assistance at a part-time student rate from 
September 30, 2002, through December 31, 2002; the amount of 
$2,398.32 is not a validly created debt as this figure was 
determined by VA when it appeared that the veteran should 
have only been paid at the same part-time student rate 
through December 13, 2002; and, the amount of $377.78 is not 
a validly created debt as this is the veteran's calculation 
of the difference between the two previously mentioned 
amounts that were calculated on the basis of a part-time 
student rate.  As set forth above, the veteran was given the 
benefit of the doubt by his VA Education Officer and restored 
to a full-time student rate for all periods in question.  
Thus, upon the veteran's acknowledgement on numerous 
occasions that he did not attend educational classes after 
December 13, 2002, the only issue to be determined was the 
amount that was overpaid from December 14, 2002, to December 
31, 2002.  The veteran was paid at the full-time student 
monthly rate of $1,333.33, which equates to $43.01 per day, 
which equates to $774.18 for the 18 days in question.  So, 
again VA will resolve all reasonable doubt in favor of the 
veteran and only seek recoupment of the $755.56 because that 
was the amount disputed and it is less than the actual amount 
of the validly created debt of $774.18.  Thus, the veteran's 
appeal must be denied.


The Board notes that the veteran's main arguments for finding 
that the debt was not properly created have no merit.  
Specifically, his receipt of information from a recruiter at 
the time he elected to join the Armed Services does not speak 
to the creation of a debt approximately ten years later; his 
confusion with calculating a daily rate for the one day in 
September 2002 that he attended classes does not relate to 
the underlying issue of whether he should have been paid 
educational assistance benefits for that day; and, his 
frustration over VA losing paperwork for a work-study program 
does not address the issue of whether the amount of monetary 
benefits paid to him under his Chapter 30 educational 
assistance program was appropriate.  The Board acknowledges 
that the outcome of this decision does not meet the demands 
of the veteran as put forth in correspondence received 
shortly after his March 2004 hearing before the Board.  The 
veteran has made it quite clear that he is disillusioned and 
frustrated by not only VA's implementation of educational 
assistance programs, but by the information received from 
Armed Services recruiters.  The Board is not in a position to 
assist the veteran with his quest to make the system more 
user-friendly, but takes note of his frustrations and points 
out that any change in laws for the implementation of VA 
programs must start with legislators.  As for information 
received from recruiters, that is an issue for the Department 
of Defense.  Nonetheless, this decision is meant to be as 
informative as possible so as to assist this veteran in 
understanding the reason why an overpayment in the amount of 
$755.56 is deemed to be validly created.


ORDER

The overpayment of educational assistance benefits in the 
calculated amount of $755.56 was properly created; the appeal 
is denied.


REMAND

In an April 2003 decision, the Committee denied the veteran's 
request for a waiver of recovery of the debt at issue in this 
appeal ($755.56).  In June 2003, the veteran submitted a 
notice of disagreement with the Committee's decision.  
Because a Statement of the Case addressing the waiver issue 
has not yet been issued, a remand for this action is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the Court's remand, the issue of entitlement to 
waiver should be addressed if it was perfected by the 
veteran.  Although it was noted that the issue might be 
intertwined with the issue of whether the indebtedness was 
validly created when considering Narron v. West, 13 Vet. App. 
223, 229 (1999), a case which addressed waivers based on 
financial hardship and some fault of VA in creating the 
indebtedness, the Board does not find that the issue of 
waiver is intertwined in this case.  Specifically, the waiver 
addressed in April 2003 was a change from full-time student 
status to part-time student status based on an inability to 
successfully perform in an academic setting during the fall 
of 2002, and not a waiver based on a finding of an inability 
to repay the indebtedness due to undue hardship and/or any 
other factor to be considered in a waiver of repayment case.  
Thus, it would be inappropriate for the Board to address the 
waiver issue here other than to remand it for the RO to 
reconsider and issue a Statement of the Case should the 
benefit sought not be granted.

Therefore, this matter is remanded for the following action:

Consider the issue of entitlement to a 
waiver of recovery of an overpayment of 
educational assistance benefits in the 
calculated amount of $755.56.  If the 
benefit sought cannot be granted, issue a 
Statement of the Case, including all 
relevant law and regulations pertaining 
to the claim, and advise the veteran of 
the time limit in which he may file a 
substantive appeal.  The case should be 
returned to the Board only if an appeal 
is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


